El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El Administrador del Fondo del Seguro del Estado adju-dicó una compensación de $2,166.82 por la muerte por acci-dente del trabajo del Policía Insular Francisco Gandarillas Méndez; y por convenio de 30 de marzo de 1937, entre el Administrador y los beneficiarios, el importe de la compen-sación fué distribuido de por mitad entre la viuda doña Eufro-sina Bravo de Gandarillas y Francisco Gandarillas Guerra, hijo del finado habido en su primer matrimonio. En 23 de junio de 1937 el Administrador del Fondo suspendió los pagos adjudicados a la viuda, por razón de haber ésta contraído nuevo matrimonio. Dos días más tarde el hijo del finado solicitó que se le adjudicara la compensación que le había sido suspendida a la viuda. Negóse a ello el Administrador, fun-dándose en que dicho beneficiario debería atenerse a los tér-minos del convenio de marzo 30, 1937, por el cual él aceptó la suma de $1,083.41 como compensación y relevó de toda responsabilidad ulterior al patrono y al Fondo del Seguro del Estado. Apeló el beneficiario ante la Comisión Industrial. El Administrador del Fondo solicitó la desestima-ción de la apelación por entender que los estatutos vigentes no conceden el derecho de apelación que el peticionario trata de ejercitar y que la comisión carece de jurisdicción para conocer del recurso. Resolvió la comisión que tenía jurisdic-ción para conocer de la apelación y ordenó el pago de la compensación al beneficiario reclamante. Solicitada la recon-sideración de dicha orden y denegada ésta por la comisión, el Administrador estableció el presente recurso.
*926Alega el Administrador recurrente que la resolución re-currida es nula, ilegal y contraria a derecho por las siguientes razones:
Ia. Que la Comisión carecía de jurisdicción para conocer de la apelación interpuesta por el beneficiario, por cuanto la ley vigente no concede tal derecho de apelación.
2a. Que el beneficiario está impedido de hacer reclamación, al-guna en cuanto a compensación, por los términos del contrato de 30 de marzo de 1937 por el cual relevó al Administrador de toda res-ponsabilidad ulterior.
3a. Que es al administrador y no a la Comisión Industrial a qu’en la ley confiere la facultad de hacer una redistribución, en caso de que tal cosa procediera.
4a. Que el derecho que pueda tener el beneficiario a que se le adjudique la porción suspendida a la viuda no puede sustanciarse mediante apelación ante la Comisión Industrial, sino mediante una acción plenaria ante una Corte de jurisdicción general.
Consideraremos primeramente la cuestión jurisdiccional levantada por el recurrente. Su resolución depende de la interpretación que demos a las siguientes disposiciones de la Ley núm. 45 de 18 de abril de 1935 (pág. 251) denominada “Ley de Compensaciones por Accidentes del Trabajo”:
“La -Comisión Industrial tendrá exclusivamente funciones de naturaleza cuasi judicial y cuasi tutelar para la investigación y resolución de todos los casos de accidentes en los cuales el Adminis-trador y el obrero o empleado lesionado, o sus beneficiarios, no lle-gasen a un acuerdo óon respecto a la compensación según se dis-pone en el artículo 9 de esta Ley, y en el ejercicio de sus funciones representará solamente el interés público.” (Párrafo 9, inciso (b), artículo 6.)
“Si el Administrador y el obrero o empleado asegurado no lle-garen a un acuerdo respecto a la compensación, o si después de haber llegado a un acuerdo, que haya sido firmado y radicado en armonía con esta Ley, habiéndose pagado la compensación o estando pendiente de pagarse de acuerdo con esta Ley, hubiere una infrac-ción del acuerdo en cuanto a la continuación de los pagos semanales bajo dicho acuerdo o por cualquier otro motivo bajo dicho acuerdo, cualesquiera de las partes podrá notificar a la Comisión Industrial, la que señalará el caso para ser oído .por la Comisión Industrial o por un Comisionado.” (Artículo 10, primer párrafo.)
*927Arguye el recurrente que de acuerdo con el estatuto la facultad de la comisión para revisar las decisiones del Admi-nistrador está limitada a los casos: (a) cuando el administra-dor y el obrero no llegaren a un acuerdo respecto a la com-pensación; (b) cuando habiendo llegado a un acuerdo ocu-rriere alguna infracción del mismo en cuanto a la continua-ción de los pagos semanales bajo tal acuerdo; y (c) cuando baya habido una infracción por motivo otro cualquiera bajo dicho acuerdo. Y alega que en el caso de autos el Adminis-trador y los beneficiarios llegaron a un acuerdo el 30 de marzo de 1937, hecho que impide que 'la Comisión Industrial asuma jurisdicción, por ser dicho convenio obligatorio, de acuerdo con el artículo 9 de la citada “Ley de Compensaciones por Accidentes del Trabajo,” que dispone:
“Artículo 9. — El Administrador queda facultado por la presente para celebrar convenios con el obrero o empleado lesionado, o sus beneficiarios en caso de muerte, con respecto a la compensación siempre que los mismos estén comprendidos dentro de los términos fijados por esta Ley. Tales convenios después de estar debidamente firmados por el Administrador y el reclamante serán obligatorios y se cumplirán como si fueran la decisión -del Administrador. Una copia de todo, convenio entre el Administrador y el reclamante será radicada en la Comisión Industrial.
“Todo arreglo, convenio o transacción entre el Administrador y el lesionado o sus beneficiarios en casos de accidente, enfermedad o muerte, tendrá el efecto de relevar al patrono de toda responsabi-lidad ulterior por el accidente, enfermedad o muerte que motivó tal convenio, arreglo o transacción.”
Opinamos que la jurisdicción de la comisión es más extensa que la que le concede el recurrente. El Administrador del Fondo del Estado es un funcionario ejecutivo o administra-tivo encargado de cumplir todos los deberes que taxativamente le concede la ley creadora de su cargo. No ha sido, a nues-tro juicio, el propósito del legislador conceder a dicho funcio-nario poderes dictatoriales para la resolución de las cuestio-nes que puedan ser sometidas a su consideración, pues en nin-guna parte del estatuto encontramos disposición alguna al *928efecto de que las decisiones del Administrador del Fondo del Estado deberán tener el carácter de firmes, definitivas o ina-pelables. El legislador, como poder regulador de la organi-zación por él creada para el funcionamiento y aplicación de la ley de compensaciones por accidentes del trabajo, creó la Comisión Industrial y la invistió de facultades cuasi judicia-les y cuasi tutelares, para que fuera ella y no los tribunales de justicia ordinarios la encargada de dirimir en primera ins-tancia las contiendas que pudiesen surgir entre el Adminis-trador, como funcionario ejecutivo, y los obreros lesionados o sus beneficiarios con respecto a la compensación a que éstos pudiesen tener derecho. No tenemos duda alguna en cuanto a que ése es el espíritu y el propósito del párrafo 9, inciso (6) piel artículo 6, supra.
Es cierto que el Administrador recurrente y el hijo del obrero difunto llegaron a un acuerdo en cuanto a la división de la compensación entre dicho hijo y la viuda. Pero aquí no se trata del incumplimiento de ese contrato por parte del beneficiario, sino de una situación nueva de derecho creada por el hecho posterior de haber contraído nuevas nup-cias la viuda del obrero difunto, después de habérsele adju-dicado parte de la compensación. Se trata, pues, de una nueva, distinta y separada reclamación de compensación, con respecto a la cual el Administrador y el beneficiario reclamante no han podido llegar a un acuerdo. Para diri-mir la contienda y decidir si la compensación adjudicada a la viuda reincidente en el matrimonio debe permanecer en el Pondo del Estado para beneficio del público o si debe adjudicarse al otro beneficiario hijo del difunto, la Comi-sión Industrial tiene amplia y completa jurisdicción dentro de una interpretación estricta del estatuto.
No cometió error la Comisión Industrial al asumir juris-dicción sobre la controversia en este caso.
La doctrina de estoppel invocada por el recurrente para sostener que el beneficiario reclamante está impedido *929por los términos del contrato de 30 de marzo de 1937 de hacer reclamación otra alguna en cuanto a compensación, no es de aplicación al caso de autos.
El recurrente no nos lia suministrado los datos necesa-rios para que podamos conocer los términos exactos del' citado contrato entre el Administrador del Fondo del Estado y la viuda y el hijo del obrero difunto. En el expediente elevado ante nos por el Secretario de la Comisión Industrial, no aparece ni el original ni copia alguna de dicho contrato. Nos vemos obligados a resolver el punto teniendo en cuenta solamente las alegaciones que hace el recurrente en su soli-citud de revisión, a saber:
“Que en 13 de enero de 1936 el Policía Insular Francisco Gan-darillas Méndez sufrió un accidente del trabajo que le causó la muerte, por la cual el Fondo del Seguro del Estado adjudicó una compensación en el caso ascendente a $2,166.82, habiéndose distri-buido dicha compensación en la siguiente forma: a la viuda doña Eufrosina Bravo Yda. de Gandarillas el 50% de dicha compensación, o sea $1,083.41, y a Francisco Gandarillas Guerra, hijo menor del obrero occiso habido en su primer matrimonio con Laura Guerra Custodio, el 50% de dicha compensación ascendente a la misma cantidad.
“Que con fecha 30 de marzo de 1937 se firmó un convenio res-pecto a la compensación entre dichos beneficiarios y el Administra-dor del Fondo del Seguro del Estado, por el cual los mismos acep-taron las compensaciones a cada uno de ellos adjudicadas.”
Alegó además el recurrente que “habiendo convenido las partes con fecha 30 de marzo de 1937 en cuanto al montante de la compensación que le correspondía a dicho beneficiarioy habiendo sido relevado el Administrador expresamente de toda responsabilidad ulterior por el mismo, dicho beneficia-rio está impedido de hacer reclamación otra alguna en cuanto a compensación.”
El Administrador, procediendo de acuerdo con lo dis-puesto en el inciso 5 del artículo 3 de la Ley de Compensa-ciones, adjudicó una compensación total de $2,166.82 y deci-*930dió que esa suma debía ser distribuida por partes iguales entre la viuda y el hijo. Los dos beneficiarios aceptaron la adjudicación y el plan de distribución del Administrador y relevaron a éste de toda responsabilidad ulterior, lo que equi-vale a decir que se comprometieron tanto la viuda como el hijo a no hacer nuevas reclamaciones en exceso de la suma de $2,166.82 que les había sido adjudicada y que no alcanzó el máximum de $3,000 fijado por el citado estatuto. No en-contramos justificación alguna para que decidamos que el beneficiario reclamante renunció también su alegado derecho a reclamar el pago de la mitad de la suma adjudicada que había sido asignada a la viuda. Al reclamar esa suma no se está exigiendo al Administrador una responsabilidad ulterior o adicional, en exceso de la responsabilidad ya fijada por el mismo Administrador en la suma de $2,166.82, sino simplemente que haga, si procede, una redistribución de la cantidad adjudicada y asignada para compensación por la muerte del obrero. Resolvemos, por lo tanto, que el bene-ficiario no está legalmente impedido para hacer tal recla-mación.
La cuestión fundamental envuelta en el presente recurso puede formularse así: ¿Tiene un beneficiario a quien se ha asignado parte de la compensación total adjudicada, derecho a que se le pague la parte concedida a otro beneficiario, en caso de que el derecho de éste a recibir dicha parte cesare por alguno de los motivos especificados en la ley!
• El párrafo quinto del inciso 5 del artículo 3 de la Ley de Compensaciones ppr Accidentes del Trabajo lee así:
“Al volver a casarse la viuda o viudo los pagos parciales conce-dídosle para su beneficio cesarán por completo; y cesarán igual-1 mente al morir cualquiera otro de los beneficiarios.a quien se estuviere! haciendo tales pagos parciales y en casos de menores cesarán igual-l mente tales pagos al llegar éstos a la edad de 18 años, a menos quel estuvieran incapacitados para el trabajo.” I
*931No encontramos en la ley precepto expreso alguno que determine la disposición que deba darse a aquella parte de la compensación adjudicada por el accidente, que no pudiere ya pagarse a la viuda por haber contraído nuevas nupcias o un menor beneficiario por baber llegado a la edad de 18 años. Debemos, por tanto, examinar la jurisprudencia inter-pretativa de estatutos similares para que ella nos sirva de guía en la resolución de esta cuestión.
En el caso de Central Iron & Coal Co. v. Colter, 217 Ala. 472, 116 So. 794, la Corte Suprema de Alabama, interpre-tando un estatuto prácticamente igual al nuestro se expresó .así:
“En cuanto a las disposiciones de la Sección 7556, de que ‘Si la compensación se está pagando de acuerdo con el Artículo 2 de este Capítulo a cualquier dependiente, dicha compensación .cesará al ocurrir la muerte o el matrimonio de tal dependiente, y la depen-dencia de un hijo terminará a la edad de 18 años a menos que aquí se dispusiere otra cosa, ’ y disposiciones similares de la Sección '7654: Estas disposiciones, se refieren al matrimonio de la viuda, lo mismo que a otros dependientes, y cuando estas disposiciones son interpretadas en relación con la Sección 7555, adoptando una polí-tica de interpretación liberal, para llevar a efecto el propósito del •estatuto, suministrar compensación, en una medida por la pérdida .sufrida por los dependientes del obrero difunto, en el caso de su muerte, se llega a la conclusión de que el único efecto de estas dis-posiciones es impedir que la compensación pase - al representante personal, en caso de muerte de uno o más de los dependientes, y, <en "el caso de cesar la dependencia, por el matrimonio del depen-diente, ordenar su aplicación a los dependientes remanentes. Tal iué la opinión de la Corte en el recurso anterior, y en Ex parte Todd Shipbuilding & Dry Books Co., 212 Ala. 477, 103 So. 447, en el cual la cuestión fué ampliamente considerada.
“Si el empleado — el marido y padre en este caso — hubiese vivido, debemos asumir que los hijos dependientes remanentes hubieran re-cibido el beneficio de sus ganancias mientras continuasen depen-diendo de él, aun cuando otros que estaban en la misma clase, en la fecha en que surgió la causa de acción por razón de su muerte, ha-bían dejado de ser dependientes por razón de haber cumplido la *932edad, contraído matrimonio o muerto, y no vemos medio de evitar la conclusión de que dichos dependientes remanentes en esta clase tienen derecho al beneficio del importe total adjudicado, aun cuando algunos de los dependientes hayan pasado el límite de edad o se hayan casado o muerto. El estatuto fué así interpretado en Ex forte Todd Shipbuilding efe Dry Docks Co., supra, y la considera-ción debida a la máxima del stare decisis, nos obliga a adherirnos a esa interpretación judicial, silenciando la controversia. Lindsay v. U. S. Savings & Loan Ass’n., 120 Ala. 156, 24 So. 171, 42 L.R.A. 783.”
Véanse también: Smith v. State Highway Commission, 78 Ind. App. 301, 134 N. E. 225; In Re Summers, 79 Ind. App. 108, 137 N. E. 291; y Cullen v. Pan Handle Coal Co., 81 Ind. App. 213, 141 N. E. 647.
Nuestra Ley de Compensaciones dispone en su Artículo 3, inciso' 5, que cuando el obrero dejare una viuda e bijos legí-timos dependientes total o parcialmente para su subsisten-cia de lo que ganaba el obrero al tiempo de su muerte, dichos dependientes recibirán una compensación de $1,000 a $3,000, “que se graduará en atención a la capacidad económica del obrero o empleado fallecido y sus probabilidades de vida. ’ ’
En el caso de Smith y. State Highway Commission, supra, la Corte Suprema de Indiana se expresó así:
“El total del beneficio de muerte (death benefit) así determi-nado es la medida de la responsabilidad del patrono. No hay me-dio por el cual la responsabilidad del patrono pueda ser reducida, como no sea porque cese la dependencia de todos los beneficiarios antes de la terminación del período máximo de compensación; pero mientras viva un beneficiario, los plazos semanales completos deben ser pagados hasta el final del período máximo de compensación, a. menos que se pague en efectivo el valor conmutable de la misma según lo dispuesto por la ley. . . No existe nada en el estatuto que sostenga la teoría de que cuando hay dos o más dependientes, la muerte de uno de ellos antes de la terminación del período máximo de compensación tendría el efecto de relevar al patrono por el mon-tante de una participación. El único propósito que se persigue al ordenar que el fondo se pague a los dependientes en participaciones iguales es el de asegurar a éstos igual cuidado y sostenimiento, de *933manera que ninguno de ellos se beneficie a expensas de los demás, y que ninguno de ellos quede desamparado y pueda convertirse en una carga sobre los contribuyentes. Esa parte del estatuto es, sin embargo, una cuestión estrictamente entre los dependientes y el Es-tado, y no entre los dependientes y el patrono. La hogaza de pan completa debe ser entregada semanalmente. Si no hay más que un dependiente, ese afortunado se aprovechará de ella enteramente. Si hay dos o más dependientes, entonces la hogaza se dividirá en tantas porciones iguales como bocas haya que alimentar.”
Yernos, pues, que de acuerdo con nuestro estatuto, para fijar la compensación en caso de muerte (death benefit) el Administrador del Fondo del Estado sólo puede tomar en consideración: (a) la capacidad económica y (b) las proba-bilidades de vida del obrero fallecido. El número mayor o menor de personas dependientes del obrero no es un ele-mento que deba tomarse en consideración para medir la res-ponsabilidad del patrono.
El número de beneficiarios o dependientes del obrero fa-llecido, que puedan tener derecho a participar en la distri-bución del fondo, sólo puede ser tenido en cuenta por el Administrador después de fijado el montante total de la com-pensación, cuando llegue el momento de cumplir el deber paternal que la ley le asigna de distribuir esa compensación entre los beneficiarios de acuerdo con la condición, necesi-dades, grado de parentesco y dependencia de cada uno. Si el Administrador, al tratar de cumplir ese deber, logra poner de acuerdo a los beneficiarios y celebra con ellos un contrato estipulando la suma que cada uno de ellos habrá de recibir mientras tenga derecho a participar de la indemnización, ese contrato no puede tener el efecto de una renuncia del dere-cho a reclamar que se haga una redistribución del fondo cuando uno de los beneficiarios hubiere perdido su derecho por razón de edad, matrimonio o muerte. En el caso de Sumner Sollitt Co. v. Sheely, 85 Ind. App. 312, 153 N. E. 894, en el que los hechos eran idénticos a los del caso de autos, se sostuvo que cuando la Oomisión Industrial, después *934de aprobar un convenio sobre compensación que disponía que la viuda e hijo menor recibirían $6.60 semanales, ordenó la terminación de la compensación a la viuda al volver ella a casarse, la orden no relevó al patrono de la obligación de pagar de ahí en adelante la compensación completa de $13.20 semanales al menor. Véanse: Reliance Coal & Coke Co. v. Fugate, 24 S. W. (2d) 705, y Gallagher v. United Electric Rys. Co., 134 Atl. 8.

Por las razones expuestas, se confirma la resolución recu-rrida que dictó la Comisión Industrial en diciembre 21, 1937.

El Juez Asociado Señor Córdova Dávila no intervino.